Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 16, 2015

                                     No. 04-15-00580-CR

                                   Sergio Ibarra JIMENEZ,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR11598
                           Honorable Ron Rangel, Judge Presiding


                                        ORDER

         Appellant’s notice of appeal was timely filed. Appellant’s motion for extension of time
to file a notice of appeal is therefore denied as moot.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court